Case 2:20-mc-50804-LJM ECF No. 4, PagelD.24 Filed 09/02/20 Page 1 of 11
Certified Mail Article Number: 7018 0680 0001 2090 9052

May 21, 2019

To:
"Private and Confidential"

co David Cetlinski d‘b/a’ Executive Director (Bailee)
Retirement Systems of the City of Detroit L

300 Woodward Ave., Ste. 3000 Non-Domestic 7018 Ob60 000% e04U “05e
Detroit Michigan united States of America (U.S.A.)
zip not required [DMM 602 | .3e (2)]

“without the US."

onthe back ap "Priority"

  

 

Return Leo:

Sui Juris known as Thomas-James: Brown-Bey@™) Executor
clo THOMAS JAMES BROWNG@2™ TRUST [2008040166-6]
eo [15216] Carlisle

General Delivery

Non-Domestic without US.

Detroit, Michigan united States of America (U.S.A.)

“without the U.S."

SECOND NOTICE - 1** Mailing July 27, 2018 USPS CERTIFIED MAIL NO. 7017 1450
0001 0367 8455

AFFIDAVIT OF SPECIFIC NEGATIVE AVERMENT

[sent with copy of Notice and Demand sent May 26, 2017]

The undersigned, Thomas-James: Brown-Bey@®™, hereinafter “Affirmant”, docs solemnly affirm, declare and
State as follows:

I. In Commerce, everything must be stated in Truth. I, [:Thomas-James: Brown-Bev]/O™, am an organic
living soul. The alleged debtor THOMAS JAMES BROWN@2™ TRUST is an ARTIFICIAL PERSON
(Title 18 USC 1341) and the  copy-written’trademarked property of the organic living
soul’Principal/Secured —Party/Bailor/Lien older (UCC Financing Statement [2008040166-6,
20180706000183-2] on file at The State OF Michigan Department Of State in Lansing Michigan). The
Secured Party is competent for stating the matters set forth herewith and has personal knowledge about the
facts stated herein. Affirmant is competent to slate the matters set forth herein.

i

A LAWFUL CONTRITACT has (1) Offer, (2) Consideration: (3) Acceptance by all Parties for the Contract
and; (4) The Implied Agreement by all Parties involved with the Contract. Only the parties agreeing to the
contract can participate in the discussion of the Contract. Full disclosure about the CONTRACT is
imperative. Affirmant has knowledge of the facts stated herein.

Ned

All the facts herein are true, correct, complete and admissible as evidence. and if called upon as a witness,
Aflirmant will testify to their veracity.

Plain Statement of Facts

A. Affirmant sees no verifiable evidence that the oath of office of each swom public servant thal is a
Respondent in the NOTICE AND DEMAND [7016 2710 0000 $920 8529], (sent May 26, 2017 with

THOMAS JAMES BROWN@®™ TRUST Page 1 of 3
Case 2:20-mc-50804-LJM ECF No. 4, PagelD.25 Filed 09/02/20 Page 2 of 11
Certified Mail Article Number: 7017 1450 0001 0367 8455

accompanying, Affidavit of Specific Negative Averment) is not accepted and that said Respondents are not
commanded to honor their/his‘her oath and uphold and protect the rights of the Affirmant and Affirmant
believes no evidence to the contrary exists.

A

Affimant sees no verifiable evidence that Respondent(s) offer(s) and any and all future offers related to
installation and/or implementation of the Trespassing Technology on, at, above or below any property,
including and without limitation, the public property and the Affirmant's private property, are not rejected
and Affirmant believes no evidence to the contrary exists.

6. Affimant sees no verifiable evidence that any and all installation of the Trespassing Technology docs not
directly and indirectly infringe upon the Affirmant’s unalienable rights under the natural law, inalienable
rights under the common law and any legal rights Affirmant may possess, as described in section “1. NON-
CONSENT” of the “NOTICE AND DEMAND” accompanying this AFFIDAVIT OF SPECIFIC
NEGATIVE AVERMENT and Affirmant belicves no evidence to the contrary exists.

7. Affirmant sees no verifiable evidence that the Trespassing Technology is not injurious to the Affirmant and
not injurious to nature itself including, and not limited to, other natural men and women, and bees, birds
and natural ecosystems in, on or above the public property and/or the private properly (including, without
limitation, the Affirmant’s private property) and Affirmant believes no evidence to the contrary exists.

&. Affirmant sees no verifiable evidence that any attempt to install any ‘Trespassing Technology anywhere
within, on or above the public property and/or the private property (including, without limitation, the
Affirmant’s private property) will not constitute criminal trespass. stalking. wiretapping, battery and assault
et al. for which Respondent(s) will be held personally liable under the natural law. under the organic law of
the land [common law] and commercially liable to the full extent possible in the Respondent(s) commercial
capacily and Affirmant believes no evidence to the contrary exists,

9. Affirmant sees no verifiable evidence that any injuries to the physical body of the natural living
undersigned man (or woman) resulting from unlawful exposure to the Trespassing Technology does not
create the corpus dilecti necessary for the establishing of criminal intent on the Respondent(s) part and
Affirmant believes no evidence to the contrary exists.

10. Affirmant sees no verifiable evidence that Respondent(s) failure to cease and desist from
installing/implementing and/or causing to be installed/implemented, the Trespassing Technology, will not
make Respondent(s) liable for trespass, injury, conspiracy against rights, crimes against nature,
recklessness, deprivation of rights under color of law et al. and will not make Respondent(s) liable for
penalties owing to the Affirmant in amounts ranging from $100,000.00 and up to $500,000,000.00 United
States Dollars per occurrence and Affirmant sees no verifiable evidence that terms of imprisonment may
not apply to the Respondent(s) for failure to cease and desist and for failure to carry out the orders given to
the Respondent(s) in section “3. OPPORTUNITY TO CURE and, section “4. FAILURE TO CURE in the
“NOTICE AND DEMAND” accompanying this AFFIDAVIT OF SPECIFIC NEGATIVE AVERMENT
and Affirmant believes no evidence to the contrary exists.

il. Affirmant sees no verifiable evidence that Respondent(s) do not have twenty-one (21) days from delivery
of the NOTICE AND DEMAND (sent with accompanying Affidavit of Specific Negative Averment) to
either |) carry out the order(s) and meet Respondent(s) obligations expressed in section 3 of the “NOTICE
AND DEMAND”, or, 2) respond to this AFFIDAVIT OF SPECIFIC NEGATIVE AVERMENT on a point-
by-point basis, via swom responsive affidavit, under Respondent(s) full commercial liability, signing under
penalty of perjury that the facts contained therein are true, correct, complete and not misleading and
AWMfirmant believes no evidence to the contrary exists.

Please note that defined terms not otherwise defined herein shall have the meanings ascribed to such terms in the
Notice and Demand to which this AFFIDAVIT OF SPECIFIC NEGATIVE AVERMENT is attached.

1, Thomas-James: Brown-Beyia®™, Affirmant, upon my full unlimited commercial liability, do affirm and say that |
have read the above AFFIDAVIT OF SPECIFIC NEGATIVE AVERMENT and do know the contents to the very

THOMAS JAMES BROWN@®™ TRUST Page 2 of 3
Case 2:20-mc-50804-LJM ECF No. 4, PagelD.26 Filed 09/02/20 Page 3 of 11
Certified Mail Article Number: 7018 0680 0001 2090 9052

best of my knowledge to be true, correct, complete, and not misleading; the truth, the whole truth, and nothing but
the truth.

IN WETNESS WHEREOF executed on the Ul day of Lay of the year two-thousand.and nineteen.

ao cas cnanehe te | een ea \
Thomas-James: Brown-Bey, 2™ , Executor 8
c/o THOMAS JAMES BROWND®™ TRUST

All Rights Reserved

co [15216] Carlisle

Non-Domestic wio US

Detroit, Michigan [48205]

    
 

Acknowledgment
STATE OF MICHIGAN =)
COUNTY OF MACOMB “
On the > day of 724 in the year 2019, before me, the undersigned, personally appeared
_ fon Boon _, proved to me on the basis of satisfactory evidence to be the individual whose name

is subscribed to the within instrument and acknowledged to me that he/she executed the same in his/her capacity,
and that by his/her signature on the instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument,

Notary Public.

 

SCOTT AUSTIN
NOTARY PUBLIC, STATE OF Ma
OF MACOMB

Mit COMMISSION EXPiREs
ACTING IN COUNTY OF Oct 26, 202

THOMAS JAMES BROWN@®™ TRUST Page 3 of 3
Case 2:20-mc-50804-LJM ECF No. 4, PagelD.27 Filed 09/02/20 Page 4 of 11

SR ye EST tees teed

Fdg 3 (okra ear uaa 2 oor Ter "TUBA Tl SHEL ha PTE]

USPS Tracking’

Track Anathor Package +

Baerga

Tracking Number: 701806800007 20509052

Your hens de vered to the fgat aah. cepeclica area. OF eras sucess itl 2.3/ pon May 28, 2068 et
DCTRHSIT, Ml 4a

( Delivered

a Se se
Laer Fag CaenkePer eptioa Ate] Ab:
CTeRgH Ei aH

 

Tracking History

Product Interma tion

 

Seo Loss

Tracking Number 7217 145000010S678455 Fierr owe

Status Not Available

Trap beechine) suntber druny Ge ircdnnde toe He stavtieg necesrtik riot soe digs Woe, Plasto wert cua Src sg) Meroe one ory
02 fun baer,

pope Tac utcal ine cor = Redeta ena bios A rantthe i ako ad Bh PEE PASE eT AA
.

dy ach
7.

tem EW hy oe Be

Tracking Numbers $O1B2/ 10200059 F05829

Status Not Available

“hap tatieerce eure aye vay Re Went | te Tee kas uh gi Ao avalgtie. Mirae iy ify ygid) eRe, ember ard ty
agit. Ante.

Heras

Tracking Number: 701627 10000059255929

Your ter dug elven to tha tone dope racists atc. car read pon. at ge aren May 28 2079 ies
WASTINGTOS, GO 20024,

@& Delivered i
Samy 34, 3007 of fat ate to
Sabie, Pott Saba Becca Bela Plescets
EAM HIMES Oxo tM
Seu More
Aenidve

Tracking Number: 70171 45000010367848

Your ten was colwerod 10 .4n iad vicluahat (Hr addres ab 11 12 ate My ct, 20 Gm PONTIAG, Ml aot,

@& Delivered

Pye Pk SOA oe TE ett
Sha iwepresc, Lertn si Legler? ual
PONTIAG, Mil Het

Seo Mam

pepe: cence be Stones Phage domaine TATE Dp Ie a bet Leber AR SS CR EO H
 

 

 

Agent

&
ABS
Cy

eSOn,
S24

 

 

 

spat

gil
|
1<
C3:

a (POUTE.
Ob T

 

 

ial Service

\ .

ter
aaa 2 MAIL’ RECEIPT

OFFICIAL

Sad Oat Te

 

 

 

 

 

Sata aie

oo
hy

Obs a

il
= cy

 

_ OFFICIAL USE

oleae =Col soa

 

 

 

 

CG r

  

ae OP k of

 b@bS Seb @hh® 29E0 TOOD OST etoe

 

THB AWWW '\) CBLACL
ODO" AS "AMY YWWmMacocy Cos
1

VARINA , \ASAN FED VA.
WA4bsSic ANaAWas Vay 314 rd S24.

      

M ECF No. 4, Pag

   

ROLE Se A Se

       

  

    

 

% ae

3 “eat F OLS Bh

; ee TOdH "3°82 1 OWL.

© (UT) FIT Tu ade PET O'S AT ATL.

© atvd IDVLSOd MPAA @anUpsOD9y UY

Oo ANd VL TVA

s bioz HY YO

o (2) PE Te das Ceo) en Ta

nv Od IDVLISOPANIWAd ANY," Pitg-iid Fe rad,
© | 2S0b 0402 Tooo o940 RTOd sci OAM S [RM eet,

| pie oFosog Buy PY © | Te
| jeNURPY [MI [HU SSA
[k666-SOTHP) tou cMBPYOY TONS
. ore (91zg1) oo

I i 7

ET 7 me = AOE -UMONG] ISOUID (= GtLLOU J.

 
Case 2:20-mc-50804:LJIM ECE No. 4,PagelD.29 Filed 09/02/20 Page 6o0f11l0 2

 

 

              

   

A. Signature
x © Agent
|| 5: Received by (Printed Name Se

=| Ct a re ss
@ Complote Items 1, 2; and 3,
@ Print your name and addreas onthe reverse
_s0 that we oan tetum the carthio voce *
@ Attach this card to the back
‘or on the front if space ene ee,
1, Article Addressed ta:

 

 

 

 

M YES, erter delivery actions below) New|

UC eee premaasates

9590 $403 0631 5189 468436 D Corte ancy, Nestoted Dutvery L Regard Wal Kesler

 

 

 
we" Case 2:20-mc-50804-LIM ECF No. 4 PagelD.30 Piled 09/02/20 Page 7 of 11
USPS Tracking” FAQs > Gitps:/tenwecsaps.comffeqshapatreching fea tm)

Track Another Package -+

Tracking Number: 70181970000085721774 Remove %

Status Not Available

The backing number may be incecrect or the status update is not pet avadable. Please verify your ecking number and try again later.

Tracking Number: 70180680000120909052 Remove X

Expected Delivery on
SATURDAY |

25 maa)  $00pme

Alert

Airy 75, A019 at 29 am
Delrvery Attempted = No Aor; to Delray Location
DETROT, Ml 4aa5

yoeqpan.

 

 

Get Updates +
Text & Email Updates “A
Tracking History os
May 25, 2079, $229 am

Delivery Aliempted - Mio Access to Delivery Location
DETROAT, Mi 428

We attempted to deliver your package al 9-29 am on May 25, 2019 in DETROIT, Ml 48226 but could not access the defnvary loastinn, We will
redeiver on the next business chy.

Mey 25, 2019, 8:49 am

‘Chal for Dievary
DF TRCWT, Ml 4a a

May 25, 2019, 6:99 am
Sorting Campiets
DETROMT, Ml 4225

May 25, 2018, 5:45 am
Arreedd act Unit
DETTONT, Mi 48216

https togls.usps.com/ga/TrackConfirmActon?iRel=fullpageatl c= 38tex28777=8tLabels=701 8197 00000857217 7420 TO 1BDSB0000 120909052420
5 SPS com®- USPS Tracking® Hesults
meno" Case, 2:20-mc-50804-LJM ECF No.4. PageiD.31 Filed 09/02/20 Page 8 of 11
In Traneall bo Heat Facility

hay 23, 2019, 1247 am
Departed USPS Regional Facdity
DETROT Mi DISTRIBUTION CENTER

May 22, 2018, 720 em
Aurreed at USPS Regeonal Facdty
RETRO Ml OS TRBLUTPOM CENTER

May 21, 2018, 1133 pm
Arrrred at USPS Regional Facdity
PONTIAC MI DISTRIBUTION CENTER

 

Product Information

 

i

Can't find what you're looking for?

Go to our FAQs soction to find answers to your tracking questions.

FAQs (httes://yeww.usps.com/fags/uspstracking-fags.htm)

yoRpaa

The easiest tracking number is the one you don't have to know.
Wh Informed Delivery®, you mever have to type In another tracking number. Sign up to:
* See images" of incoming mail,
* Aulonctically track (he packages you're oxpecting.

* Sct up.email and fest alerts so you don’t need lo enter tracking numbers.

hilpsd/lools .usps.conm/ga TrackConfinmction?tRef=fullpageaiLc=Jatext28777=tLabels=70 13 197000008572 1774S 2070 1BOSS0000 12090 S2 20
Case 2:20-mc-50804

LIM ECF No. 4, PagelD.32 Filed 09/02/20 Page 9 of 11

(AE (SAME OOO Lo Hee! HOON OY «ERA fe oe SRD OSD A UNEERRMIUO SEI) ioe ap ett

240) Buryoo] a1,noA yeym puy },ue9

“A ym Aa, ui apy
Bun StuE INO QUeA BETO) .| “age yA aA JOU BL OTEpMD SNH day uO yawOOU ag fet ecg Chugysouy ayy

BIGEIIEAY JON sNyeyS

SSPEZSEO LOO00SP LZ LOZ 4equuinn Supjacay

os GIO] O05

Ortar WA OVELNOd
FT PY ALAA, LJ] gpa]
Lut Ebb we bod “oe AD

PO19Al1q A)

Feedbacks,

‘OPEBF I
‘OVLINGd Ul BLO2 ‘S62 AOY) UO WUE ZL, 12 SS ppH OUy 7e (ONp AOU) Ue oy poEDANOP SEM Was) ano,

BrPBZSE0 LOOOOSPLALOZ Yoquunpy Bupyoeay

 DAOUUMY

os GOA RS
redo? 39 ‘NOLBNIHSYM
LUIS} RAY UO St 2oSad pUCUY Poo
Ut EB eT GLOg “BE Abyy
posenljeg A)
enh aur, oe ~ ue er ann

CLE MTISDESOC000] LES HEE SERRE MOON LC ey J UE Se Th pecedEn. apy LOK LliGUOS EIU MAUOcomM moa mitre

“pee? 20 “MOLOMIHS WAM, Ul
61.02 ‘de ACP) UO Lue ZEB Ye WodU hao Tos Uoydagn “WSOP [UCU OU] 0] POMN/O SIM Way ana,

6265926500000 1229.02 soquinyy Buyyoeay

3 DACULA

“8807 Og

 

a“ UORRUOpU] jONPou

 

a Asoyery Bujyouy,

 

Otair WV LOMLEO
LOGY [BIA OU YO UCU “BSUS
wed £eo2 Boe ae Any

Paenljeq A)

Fenced

“92e0P WN LOW 1S0 Uy
6102 ‘Be AO uO ued yore Le Wood put 20 net Uoqdeoa “yROp juoN Oyy oy EGA SI LUG ITO,

HE ACHLMH 2506060 LO000s908 104 4equinn Bupyomy,

+ obeyoeg syjouy yoru

uryseaL Sasn

OTE

¢ SOvd

PRY TS, GH = aM et
CCE ERG AW Ch OEE CeCe Te ETO TM ey OY LL ae | Ae aah epOL ett

Case 2:20-mc-50804-LJM ECF No. 4, PagelD.33 Filed 09/02/20 Page 10 of 11

i BADLY SrrPL960 LOOOOSF LALO! sequuiny Buyyoeay

# GOW O05
PEEO2 30 'NOLONIHSYM
LOY FATAL MOR GODO, 4B) JUG) POAMPOL]
Lane EEE SG LOS ee Alay

poiontiog A

‘pez02 OO ‘NOLONIHSYM Ul!
Glog ‘az AMyy UO Wm Zeige WOK jeu 4 “roe Uo_dooey “YBEP WOW OLR 0} DAUOATED GUM LOL INOA,

it OADUIOL 626SSZ6S000001 229104 4equuiny Buyyoea

aon ureter Ay pum aque
Guy AP0K OA OT “OYQURAR POM JOU BUEPE eNEYe OY) FO [SMWOoU) OO AU aqua BuRyoEUy OK

SIGEIEAY JON SNEWS

62SR0Z6S00000 LY ZOLOL saquiny Gupyomy,

ay wee Al), Bro JOC UT
SUR INOA Ques DEI. “OqUIIAE O FOU &) 2AM Erne OY) 2o ROO Og ABU JOqUUM Cupeong oy,

nen, Ghunoed, Gy in aor ga tas td

ak * ERE PS PPMP CACACACA a Ch CRC WCCO DER TG LAC LL e afO LO eroayey

@IqeHeAY JON sNyeYS

SSPe/GEO LOOOOGP LALO. “oquuiny Bupoeyy

\/ S80] ooG

 

”~ LORWIOU] JINpouY

 

”~ Auoys)} Buyyoay,

 

CRG HY WOHLaG
WOO} [AY OTS EL yO {Ud 'aar aK]
wed (oe WY BLOe “gz Ain

Pesenjeq A)

‘Breer WA LOHLSIG uy
BL0e “a2 AD) UO Wud Jee JO LWOCU [LU JO “ONE LOCO "WSOP JUCU) OY] O] PONONyOP SEA. WwOY INDY,

x GAOWOY 25060602 LOO00SS08 102 4equiny Buyyousy

+ oBtyorg soyjouy yoeu,

5uroea SdSN

“OD SOIMANOLUN JO JNSEY ¥ SY ALTE IVAN NOLWLHOdSNVHLL OSUWA OL 8nd Lusty

rey) QE! Cold LOT EARN

< °0wd

A
Case 2:20-mc-50804-LJM ECF No. 4, PagelD.34 Filed 09/02/20 Page 11 of 11

CAR DEO OG WL LES Sea KA Sl TY fT HR US eer mpi ety

eOvd

“SUS ONG Guppy JNO, O} SMSU PUL] UONIOS BeyYy4 ind Oo) OD

€404 BujyOo| O1,NOA yey pul) },UeD

“CSOD SPUR) SAS) Ae) “YBN UNO poe UMA yy Laplyy Am
Paredes Ayre 8) UORILLUSYU, OSU Foy Oy Ec) POCAIYE WAY C/U) LO OEpA BrUNVE T GABY }OA LUEBOR ES

udOS B/qe}/eBAY UOHeUUOyUY

of aROWUOY SELSSPES 1S LEBOEOPSOSSE sequin Bupjomy,

ay HOA) bes

Orit lA S¥LINOd
FP DAABUD URN LM] PRY OC
Um EEE Gide fe Ay

PalaAyog A)
‘OFERP WW

“AWTING dU BLO 2 AIA) UO LUE ZL LL 10 SSQUDPe OUn Le PEAPIMDU UE Oo) PEUDAED BHAA WoL INE,
arery puonin, Bain -qUoo tae aznEnty
